Citation Nr: 0513822	
Decision Date: 05/20/05    Archive Date: 06/01/05

DOCKET NO.  03-19 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for bilateral foot 
fungus.

4.  Entitlement to service connection for grease fever.

5.  Entitlement to service connection for residuals of burns 
to the hands and face.

6.  Entitlement to service connection for a right shoulder 
disability.

7.  Entitlement to service connection for bilateral knee 
disability.

8.  Entitlement to service connection for bilateral leg 
muscle disability.

9.  Entitlement to service connection for a lung disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran served on active duty from February 1945 to 
December 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

The claim is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration.

The veteran has been found to be disabled by the Social 
Security Administration (SSA).  The SSA records are not in 
the claims file.  VA has a statutory duty to obtain these 
records.  38 U.S.C.A. § 5103A(b)(3); 38 C.F.R. § 3.159(c)(2).  
The United States Court of Appeals for Veterans Claims has 
also held that VA has a duty to acquire both the SSA decision 
and the supporting medical records pertinent to a claim.  See 
Dixon v. Gober, 14 Vet. App. 168, 171 (2000); Masors v. 
Derwinski, 2 Vet. App. 181, 188 (1992).  These records should 
be obtained on remand.  See also Murincsak v. Derwinski, 2 
Vet. App. 363 (1992).

With the exception of his discharge examination, the 
veteran's service medical records are presumed to have been 
destroyed in a fire.  In cases where service medical records 
are lost or have been destroyed, the VA has a heightened duty 
to assist the veteran in the development of his claim.  
O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  The veteran's 
representative has stated that the veteran was not afforded a 
VA examination.  In light of VA's duty to assist in this 
particular case, the veteran should be afforded a VA 
examination.  

Accordingly, this case is REMANDED for the following actions:

1.  Obtain from SSA a copy of their 
decision regarding the veteran's claim 
for Social Security disability benefits, 
as well as the medical records relied 
upon in that decision.  

2.  Once the foregoing development has 
been accomplished to the extent possible, 
and the available medical records have 
been associated with the claims file, the 
veteran should be scheduled for an 
appropriate VA examination, to include an 
audiometric evaluation.  The claims file 
and a copy of this remand must be 
provided to the examiner.  The examiner 
should indicate in the report if the 
claims file was reviewed.  All necessary 
tests, including x-rays if indicated, 
should be conducted and all clinical 
findings reported in detail.  

The examiner should determine the nature 
and etiology of the veteran's claimed 
disabilities: bilateral hearing loss, 
tinnitus, bilateral foot fungus, grease 
fever, residuals of burns to the hands 
and face, a right shoulder disability, 
bilateral knee disability, bilateral leg 
muscle disability, and a lung disability.  

The examiner should state whether the 
veteran has each of the claimed 
disabilities.  If any of the claimed 
disabilities are present, the examiner 
should provide an opinion as to the date 
of onset and etiology of the veteran's 
claimed disabilities.  The examiner 
should state whether it is at least as 
likely as not that each of the claimed 
disabilities had its onset during active 
service or is related to any in-service 
disease or injury.  

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.  

3.  Readjudicate the veteran's claim on 
appeal, with application of all 
appropriate laws and regulations and 
consideration of any additional 
information obtained.  If the decision 
with respect to the claim remains adverse 
to the veteran, he and his representative 
should be furnished a supplemental 
statement of the case and afforded a 
reasonable period of time within which to 
respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this REMAND are to comply with due process considerations 
and to obtain additional information.  No inference should be 
drawn regarding the final disposition of this claim as a 
result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


